Citation Nr: 1127941	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  06-05 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension 

2.  Entitlement to a rating in excess of 20 percent for neural foraminal narrowing at L5-S1 secondary to mild disc protrusion and facet arthrosis with right-sided lumbosacral radiculopathy symptoms.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale




INTRODUCTION

The Veteran had active military service from March 1982 to March 1986, and from February 2003 to January 2005, with additional Air Force National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Increased rating - low back

In a rating decision dated in January 2006 the RO increased the rating to a 20 disability rating for lumbar-sacral spine neural foraminal narrowing, effective January 14, 2005.  The Veteran has appealed.  

The Board notes that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  It does not appear, however, that the RO attempted to obtain the administrative decision and the records upon which SSA relied in reaching its decision.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested, and associated with the Veteran's claims file.

Service connection - hypertension

The Board notes that the Veteran's June 1999 claim of entitlement to service connection for hypertension was previously denied and is now final.  See June 2001 rating decision.  The United States Court of Appeals for Veterans Claims (Court) has found in the past that a new claim is generated where the Veteran claims that an injury occurred in different periods of service.  Mercado-Martinez v. West, 11 Vet. App. 415 (1998); see also Boggs v. Peake, 520 F.3d 1330 (2008) (finding that claims based on distinctly diagnosed injuries or diseases must be considered separate and distinct claims).  Following additional active service from February 2003 to February 2005, the Veteran filed the current claim for service connection for hypertension and service treatment records from that period of service include a diagnosis of hypertension.  Here, the Board finds the Veteran's current hypertension claim to be a separate and distinct claim from the previously denied claim for hypertension.  As such, new and material evidence is not required in this case.  See generally, 38 C.F.R. § 3.156 (2010).

Service treatment records (STRs) during the Veteran's first tour of duty include a March 1982 enlistment examination showing a blood pressure reading of 120/70.  Records dating September 1996 to November 2004 include a September 1996 enlistment examination which revealed blood pressure readings of 136/102, 133/93, and 133/95.  A blood pressure check form dated from September to October 1996 included readings that ranged from 114 - 134/76 - 96.  A September 2003 Medical Board report noted that the Veteran had a diagnosis of hypertension.  

VA medical records show that the Veteran sought treatment for hypertension and was on medication for hypertension.  

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled into service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a  disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  Here the medical evidence is insufficient as it is unclear when hypertension was first manifested and if it manifested prior to a period of active service whether it was aggravated by such service.  The Veteran should be accorded a VA examination to address these questions. 

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request all VA medical records dating from July 1, 2010.   In addition, the Veteran should be asked to submit medical records or provide sufficient information concerning assessment, diagnosis and treatment of hypertension and any necessary authorization forms that will allow VA to request records that are not already included in the claims folder.  

Finally, the Board notes that a copy of the Veteran's substantive appeal (Form 9) was not included in the record.  Upon remand, the Veteran and his representative should be requested to submit a copy of the VA Form 9 that was submitted to VA.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Associate with the claims folder VA medical records pertaining to the Veteran that date from July 1, 2010.  If no further treatment records exist, the claims file should be documented accordingly.

2.  Request that the Veteran either submit or sufficiently identify any private medical records not already of record pertaining to the disabilities at issue.  The RO/AMC should then attempt to obtain evidence that is identified as relevant by the Veteran, provided that any necessary authorization forms are completed.  If any identified records are not ultimately obtained, the Veteran should be notified of this pursuant to 38 C.F.R. § 3.159(e).

In addition, the RO/AMC should request that the Veteran and/or his representative provide a copy of the substantive appeal that was submitted in response to the January 2006 statement of the case.  

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the underlying medical records.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

4.  After the above development is accomplished, schedule the Veteran for an examination of his hypertension by an appropriately qualified VA examiner.  Request that the examiner review the claims file and note review of the claims file in the examination report.  Request that the examiner provide an evaluation of the Veteran's hypertension and an opinion as to when the Veteran's hypertension first manifested.  Was hypertension shown during his first period of active service from March 1982 to March 1986, or within one year of his discharge?  If not, was hypertension first shown during the period of active service from February 2003 to January 2005 or was it undebatably shown before that period of service?  A rationale for the opinion expressed should be provided.    

If the current hypertension disorder is determined to have UNDEBATABLY preexisted the Veteran's second entry into service, the examiner should so state and explain why, and should then opine as to whether the preexisting disorder was aggravated/permanently increased in disability beyond the natural progression of the disease by his service from February 2003 to January 2005.  

A complete rationale for all opinions proffered must be included in the report provided.

5.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that the other development described above has been fully accomplished and after taking any other development action deemed warranted.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


